DISSENTING OPINION BY
Judge COLINS.
I must respectfully dissent. Appellants’ counsel’s belief that the trial court would *1260either approve or disapprove the proffered $1,000.00 surety was completely reasonable.
The trial court’s dismissal of landowners’ action due to their attorney having failed to personally deliver the petition, as putatively required by local rule, to the trial judge was arbitrary and unreasonable.
I would reverse, remand, and direct that the trial court conduct a hearing as to the appropriate amount of surety and that landowners be allowed to pursue their appeal after posting the surety.